Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 1 of 12 PAGEID #: 463




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

DAVID ADAM BAKER,                                                   Case No. 1:19-cv-060
     Plaintiff,                                                     McFarland, J.
                                                                    Litkovitz, M.J.
          vs.

JEFFREY CARNINE, et al.,                                            ORDER AND REPORT AND
     Defendants.                                                    RECOMMENDATION

          This matter is before the Court on plaintiff David Baker’s motion for leave to amend the

complaint (Doc. 64), motion to supplement the amended complaint (Doc. 65), and motion to

compel discovery (Doc. 66), and defendant Jeffrey Carnine’s responses (Docs. 67, 68).

I. Factual Background

          Plaintiff, proceeding pro se, filed this lawsuit on January 24, 2019. (Doc. 1). The

original complaint named as defendants Jeffrey Carnine, Jacqueline Stachowiak, Matt Broo,

David McLlwain, “DART 1 Agency Policy Makers,” and John Doe Officers (“Carnine’s Fellow

Officers and Supervisors”). (Doc. 3). Plaintiff’s claims arise out of his allegedly wrongful

arrest, detention, and prosecution which occurred between August 15, 2016 and January 25,

2018. Plaintiff brings his claims under 42 U.S.C. § 1983 alleging violations of his Fourth and

Fourteenth Amendment rights.

          Plaintiff amended the complaint on April 15, 2019. (Doc. 10; see Doc. 31). He sought

leave to file a second amended complaint on June 7, 2019 (Doc. 18) and to add supporting

allegations to the amended complaint on December 6, 2019 (Doc. 22). The Court granted

plaintiff’s motions on January 17, 2020. (Doc. 31). The Court subsequently granted defendants

Broo, McLlwain, and Stachowiak’s motion to dismiss the second amended complaint (Docs. 48,



1
    “DART” is the Hamilton County Drug Abuse Reduction Taskforce.
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 2 of 12 PAGEID #: 464




51) and entered a calendar order with a discovery deadline of March 30, 2021 and a dispositive

motion deadline of April 30, 2021. (Doc. 53). On October 28, 2020, defendant Carnine moved

for summary judgment. (Doc. 55). After the motion was fully briefed, plaintiff filed the present

motions for leave to amend the complaint and supplement the complaint as amended (Docs. 64,

65) and to compel discovery (Doc. 66) in March 2021.

II. Motions to amend/supplement the complaint (Docs. 64, 65)

        Plaintiff seeks to amend the complaint a third time by adding the names of the John Doe

officers and supervisors, which plaintiff alleges he discovered on January 19, 2021. 2 (Doc. 64 at

PAGEID 392). Plaintiff also seeks to add information about defendant Carnine and a “civilian

witness” to the complaint. (Doc. 64 at PAGEID 392). Finally, plaintiff requests leave to remove

from the complaint those defendants who have been dismissed from the lawsuit. 3 (Id.). Plaintiff

has attached a proposed third amended complaint to his motion for leave to amend. (Doc. 64-1).

Plaintiff has also filed a motion for leave to supplement the proposed third amended complaint to

include “some facts” that he allegedly omitted from the proposed amendment. (Doc. 65).

        Defendant Carnine opposes plaintiff’s motions for leave to amend the complaint and to

supplement the proposed amendment. (Doc. 67). Defendant alleges the proposed amended

complaint does not comply with the Federal Rules of Civil Procedure; the proposed amendment

is futile; and plaintiff’s motion is untimely.

        a. Plaintiff’s motion to add “new” factual allegations under Rule 15(a)

        Defendant Carnine argues that plaintiff did not obtain either his written consent or leave



2
 Plaintiff identifies the John Doe defendants as Sergeant Davis Lewis, Lieutenant David Shaffer, Chief Robert
Browder, Chief Phil Cannon, and Captain Rick Jones.
3
 This request is moot because these defendants have been dismissed from the case and terminated on the docket.
(Docs. 48, 51).


                                                        2
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 3 of 12 PAGEID #: 465




of court to file an amended complaint as required under Fed. R. Civ. P. 15(a), which provides in

relevant part:

         (1) Amending as a Matter of Course. A party may amend its pleading once as a matter of
         course within:
         (A) 21 days after serving it, or
         (B) if the pleading is one to which a responsive pleading is required, 21 days after service
         of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),
         whichever is earlier.
         (2) Other Amendments. In all other cases, a party may amend its pleading only with the
         opposing party’s written consent or the court’s leave. The court should freely give leave
         when justice so requires.
         ....

(Doc. 67 at PAGEID 434, quoting Fed. R. Civ. P. 15(a)).

         Contrary to defendant’s argument, plaintiff has complied with Rule 15(a)(2) by seeking

leave of court to amend his complaint a third time and to supplement the proposed third amended

complaint, which has not yet been filed on the docket. (Docs. 64, 65). The question therefore is

whether plaintiff is entitled to amend and supplement the complaint a third time based on the

relevant factors that are considered under Rule 15(a)(2). 4

         The granting or denial of a motion to amend under Rule 15(a)(2) is within the discretion

of the trial court, and leave to amend should be liberally granted. Foman v. Davis, 371 U.S. 178,

182 (1962). “In deciding whether to grant a motion to amend, courts should consider undue

delay in filing, lack of notice to the opposing party, bad faith by the moving party, repeated

failure to cure deficiencies by previous amendments, undue prejudice to the opposing party, and


4
  Defendant argues that while motions to amend the pleadings are generally governed by Rule 15(a), plaintiff here
must first show “good cause for failing to seek leave [to amend] earlier,” and the Court must determine the potential
prejudice to defendant, under Fed. R. Civ. P. 16(b) before Rule 15(a) is applied because plaintiff’s motions are not
timely. (Doc. 67 at PAGEID 437-438). Rule 16(b) governs scheduling orders and provides that a scheduling order
“may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Though the Court
issued a scheduling order in this case (Doc. 53), defendant acknowledges that the scheduling order does not include
a deadline to amend the pleadings. (Doc. 67 at PAGEID 438). Therefore, plaintiff’s motion to amend is properly
analyzed under Rule 15(a). Cf. Cooke v. AT&T Corp., No. 2:05-cv-374, 2007 WL 188568, at *1 (S.D. Ohio Jan. 22,
2007) (a motion for leave to amend must first be analyzed under Rule 16(b) when a scheduling order sets a deadline
for motions to amend the pleadings).

                                                         3
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 4 of 12 PAGEID #: 466




futility of amendment.” Brumbalough v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir.

2005). “[A]t least some significant showing of prejudice” is required to deny a motion to amend

based solely upon delay. Church Joint Venture, L.P. v. Blasingame, 947 F.3d 925, 934 (6th Cir.

2020) (quoting Siegner v. Twp. of Salem, 654 F. App’x 223, 228 (6th Cir. 2016)). “The longer

the period of an unexplained delay, the less will be required of the nonmoving party in terms of a

showing of prejudice.” Id. (quoting Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 641 (6th

Cir. 2018)). “Allowing an amendment after discovery is closed and summary judgment motions

are fully briefed imposes significant prejudice on defendants.” Id. (quoting Siegner, 654 F.

App’x at 228) (quotation omitted) (finding prejudice to the defendant when the amendment was

filed one month after the motion cut-off date).

       Plaintiff’s motions for leave to file a third amended complaint and supplement the

proposed amendment should be denied. Plaintiff did not timely file the motions. Plaintiff filed

this lawsuit in January 2019, and he filed a first amended complaint shortly thereafter on April

15, 2019. (Doc. 10; see Doc. 31 at PAGEID 209). Plaintiff sought leave to file a second

amended complaint on June 7, 2019 (Doc. 18) and filed a motion to add support to the proposed

second amended complaint on December 6, 2019 (Doc. 22), which the Court granted in January

2020. (Doc. 31). Plaintiff then waited until March 8 and 11, 2021, before seeking leave to

amend and supplement his complaint a third time. (Docs. 64, 65). This was more than one year

after his prior motions to amend were granted and after defendant Carnine’s motion for summary

judgment was fully briefed. (Docs. 55, 60, 63). Thus, plaintiff unduly delayed seeking to

amend/supplement his complaint a third time.

       Plaintiff has not provided a valid justification for the delay. In addition to identifying the

John Doe defendants, which is addressed infra, plaintiff seeks to amend/supplement the second



                                                  4
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 5 of 12 PAGEID #: 467




amended complaint to (1) add information to ¶¶ 1-3 of the second amended complaint about

defendant Carnine and a civilian witness allegedly involved in the state court prosecution against

plaintiff, which plaintiff purportedly “received through discovery”; and (2) add factual

allegations to ¶¶ 9 and 14 of the second amended complaint about his state prosecution and trial

proceedings, which plaintiff states he omitted from the proposed third amended complaint.

(Doc. 64, 65). However, it appears that the information plaintiff seeks to add is not new and has

been known to plaintiff since he filed this lawsuit or shortly thereafter. Plaintiff’s allegations are

the same or similar to allegations he made in his original complaint (Doc. 3), his amended

complaint (Doc. 10), and his second amended complaint (Doc. 18). To the extent plaintiff

omitted any allegations from his prior complaints, plaintiff does not explain why he waited until

after he had twice amended his complaint and defendant Carnine had filed his motion for

summary judgment to add new allegations in support of his claims.

       Allowing plaintiff to amend his complaint a third time at this stage of the lawsuit would

substantially prejudice defendant Carnine. Discovery has concluded, the dispositive motion

deadline has passed, and defendant Carnine’s motion for summary judgment is fully briefed.

(Docs. 55, 60, 63). If plaintiff were permitted to amend the complaint yet again, Carnine would

be required to expend additional resources to respond to the complaint as amended and the

resolution of the lawsuit would be delayed. See C.T. v. Red Roof Inns, Inc., No. 2:19-cv-5384,

2020 WL 6084071, at *1 (S.D. Ohio Aug. 6, 2020) (quoting Phelps v. McClellan, 30 F.3d 658,

662-63 (6th Cir. 1994)). Plaintiff’s delay in seeking to amend his complaint a third time, and the

prejudice to defendant Carnine that would result, warrant denying plaintiff’s motions to

amend/supplement his second amended complaint to add new factual allegations. See

Permasteelisa CS Corp. v. Airolite Co., LLC, No. 2:06-cv-0569, 2007 WL 1683668, at *3 (S.D.



                                                  5
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 6 of 12 PAGEID #: 468




Ohio June 8, 2007) (“delay coupled with demonstrable prejudice either to the interests of the

opposing party or of the Court can justify such denial.”).

       b. Motion to amend to name the John Doe defendants

       Plaintiff’s request for leave to amend the complaint to name the John Doe defendants

should be denied because the proposed amendment would be futile. Section 1983 actions in

Ohio are governed by a two-year statute of limitations. Browning v. Pendleton, 869 F.2d 989,

991–992 (6th Cir. 1989). The limitations period ordinarily “begins to run when the plaintiff

knows or has reason to know of the injury which is the basis of his action.” Kuhnle Brothers,

Inc. v. County of Geauga, 103 F.3d 516, 520 (6th Cir. 1997) (quoting Sevier v. Turner, 742 F.2d

262, 273 (6th Cir. 1984)).

       The events giving rise to plaintiff’s § 1983 claims against the proposed defendants

allegedly occurred between August 15, 2016 and January 25, 2018. (Doc. 18). To be timely,

plaintiff must have brought his § 1983 claims against these defendants within two years of the

date he knew of the injuries alleged in the original complaint. Plaintiff filed this lawsuit in

January 2019, but he did not attempt to name the previously unknown John Doe defendants until

he filed the present motion to amend on March 8, 2021. (Doc. 64). This was more than two

years after any of the incidents allegedly giving rise to the lawsuit occurred. Plaintiff does not

allege any facts that suggest he did not know of his injuries at the time of the incidents that

allegedly caused those injuries, all of which occurred prior to January 25, 2018. Thus, plaintiff’s

claims against the defendants he seeks to add to the lawsuit are time-barred.

       The inclusion of John Doe defendants in the original and prior amended complaints did

not stop the statute of limitations from running as to the previously unknown defendants.

Plaintiff cannot “circumvent” the statute of limitations by naming “John Doe” defendants in his



                                                  6
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 7 of 12 PAGEID #: 469




pleadings. Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996) (citation omitted). “[R]eplacing a

‘John Doe’ with a named party in effect constitutes a change in the party sued,” and “[s]uch an

amendment may only be accomplished when all of the specifications of Fed. R. Civ. P. 15(c)” 5

governing relation back of an amendment are met. Id. (citation omitted).

           Three requirements must be satisfied before an amendment that names a previously

unknown John Doe defendant can relate back: (1) “the claim against the party must arise ‘out of

the conduct, transaction, or occurrence set out - or attempted to be set out - in the original

pleading[,]’ Fed. R. Civ. P. 15(c)(1)(B), (C)”; (2) “the party must have received notice of the

action within 90 days of the filing of the original Complaint[,] Fed. R. Civ. P. 15(c)(1)(C)(i)

(‘within the period provided by Rule 4(m) for serving the summons and complaint’)”; and (3)

“the party ‘knew or should have known that the action would have been brought against it, but

for a mistake concerning the proper party’s identity[,]’ Fed. R. Civ. P. 15(c)(1)(C)(ii).” Solis v.

Capital Grille Holdings, Inc., No. 1:17-cv-00798, 2020 WL 7698167, at *3 (S.D. Ohio Dec. 28,

2020) (footnote omitted). The notice required for relation back purposes is notice that plaintiff

has instituted the action. See DeBois v. Pickoff, No. 3:09-cv-230, 2011 WL 1233665, at *10

(S.D. Ohio Mar. 28, 2011) (citation omitted). “[N]otice cannot be imputed to similarly ranked

officials when only an individual officer, and no overarching organization, is sued in the original


5
    An amendment to a pleading relates back to the date of the original pleading when:

           (A) the law that provides the applicable statute of limitations allows relation back;
           (B) the amendment asserts a claim or defense that arose out of the conduct, transaction, or
           occurrence set out-or attempted to be set out-in the original pleading; or
           (C) the amendment changes the party or the naming of the party against whom a claim is asserted,
           if Rule 15(c)(1)(B) is satisfied and if, within the period provided by Rule 4(m) for serving the
           summons and complaint, the party to be brought in by amendment:
                (i) received such notice of the action that it will not be prejudiced in defending on the
                merits; and
                (ii) knew or should have known that the action would have been brought against it, but for
                a mistake concerning the proper party’s identity.

Fed. R. Civ. P. 15(c)(1).

                                                           7
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 8 of 12 PAGEID #: 470




complaint.” Id. at *10 (citing Cox, 75 F.3d at 240).

        The requirements of Rule 15(c) are not satisfied insofar as plaintiff seeks to amend the

complaint by identifying the John Doe defendants. Plaintiff’s proposed amendment, which adds

new parties by naming the John Doe defendants, “creates a new cause of action and there is no

relation back to the original filing for purposes of limitations.” Duffey v. Rust-Oleum Corp., No.

2:19-cv-775, 2020 WL 4933894, at *3 (S.D. Ohio Aug. 24, 2020) (quoting Asher v. Unarco

Material Handling, Inc., 596 F.3d 313, 318 (6th Cir. 2010) (quoting in turn In re Kent Holland

Die Casting & Plating, Inc., 928 F.2d 1448, 1449 (6th Cir. 1991))). “Rule 15(c)(1)(B) allows

relation back of an amendment asserting a ‘claim or defense,’ but it does not authorize the

relation back of an amendment adding a new party.” Asher, 596 F.3d 318. Neither Fed. R. Civ.

P. 15(c)(1)(C)(i) nor (ii) is satisfied in this situation. Plaintiff does not allege that the newly

named defendants received timely actual or constructive notice of the lawsuit so as to satisfy

Fed. R. Civ. P. 15(c)(1)(C)(i). Further, plaintiff’s lack of knowledge as to the “John Doe”

defendants’ identities is not a “mistake” within the meaning of Fed. R. Civ. P. 15(c)(1)(C)(ii),

and replacing the John Doe defendants with the named defendants is considered a “change in

parties” that does not satisfy Rule 15(c)(1)(C)(ii). Shaw v. Total Image Specialists, Inc., No.

2:07-cv-717, 2010 WL 1390470, at *7 (S.D. Ohio Apr. 1, 2010) (quoting Moore v. Tennessee,

267 F. App’x 450, 455-56 (6th Cir. March 3, 2008)).

        Thus, plaintiff should be denied leave to amend the complaint to replace the previously

unknown John Doe defendants with named defendants. Plaintiff’s claims against the proposed

defendants were filed more than two years after plaintiff’s injuries alleged in the original

complaint, and plaintiff’s proposed amendment adding the newly named defendants does not

relate back under Rule 15(c). The proposed amendment is therefore futile. See Cedar Lane



                                                   8
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 9 of 12 PAGEID #: 471




Farms, Corp. v. Besancon, No. 5:16-cv-1390, 2017 WL 6558582, at *5 n.6 (N.D. Ohio Dec. 21,

2017) (citations omitted) (“an amendment is futile ‘where [the] proposed amendment would not

survive a motion to dismiss.’”).

III. Plaintiff’s motion to compel

       Plaintiff moves to compel defendant Carnine to respond to his requests for documents

and to answer interrogatories that plaintiff propounded in October and November 2020. (Doc.

66). Plaintiff claims that in responding to his discovery requests on January 13, 2021, defendant

Carmine “was very evasive” and made “boilerplate objection[s] without explanation.” (Id. at

PAGEID 417). Plaintiff also alleges that although Carnine purportedly has not worked for

DART since December 2016, he participated in the criminal proceedings against plaintiff and

has access to the information plaintiff has requested. (Id.). Defendant Carnine argues in

response that plaintiff’s motion should be denied because plaintiff has not certified that he

conferred or attempted in good faith to confer with defendant to obtain the requested discovery

before filing his motion to compel. (Doc. 68, citing Fed. R. Civ. P. 37 and S.D. Ohio Civ. R.

37.1). Defendant also alleges that he properly responded to plaintiff’s requests for production of

documents and interrogatories. (Id.).

       Prior to filing a motion to compel discovery under Fed. R. Civ. P. 37, the parties must

first “meet and confer to resolve differences as to discovery disputes.” Inhalation Plastics, Inc.

v. Medex Cardio-Pulmonary, Inc., No. 2:07-cv-116, 2010 WL 1445171, at *2 (S.D. Ohio Apr.

12, 2010). A party moving to compel discovery under Rule 37 must certify that that he “has in

good faith conferred or attempted to confer’” with the opposing side in an effort to obtain the

discovery “without court action.” Furay v. Lvnv Funding, LLC, No. 2:12-cv-1048, 2013 WL

12123867, at *1 (S.D. Ohio Aug. 5, 2013) (quoting Fed. R. Civ. P. 37(a)(1)). “[D]iscovery-



                                                 9
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 10 of 12 PAGEID #: 472




related motions shall not be filed unless all extrajudicial means to resolve the differences have

been exhausted.” Peters v. Credit Prot. Ass’n LP, No. 2:13-cv-767, 2014 WL 6687146, at *4

(S.D. Ohio Nov. 26, 2014) (citing S.D. Ohio Civ. R. 37.1) (“[Requests relating to discovery shall

not be filed in this Court under any provision in Fed. R. Civ. P. 26 or 37 unless the parties have

first exhausted among themselves all extrajudicial means for resolving their differences.”).

Further, if those efforts are unsuccessful, the undersigned requires that the parties schedule an

informal discovery conference with the Court. See M.J. Karen L. Litkovitz Standing Order on

Civil Procedures, § I.D, located at www.ohsd.uscourts.gov/FPLitkovitz. Only if the dispute

remains unresolved after the informal discovery conference may a party file a motion to compel

under Fed. R. Civ. P. 37(a). Id., § I.D.2.

       Plaintiff has not included the required certification with his motion. Nor does it appear

that plaintiff has exhausted efforts to resolve his discovery dispute with defendant without the

Court’s intervention. After defendant Carnine responded to plaintiff’s discovery requests,

plaintiff sent an email to defendant’s counsel stating that he thought Carnine’s answers to his

discovery requests were evasive and he would like to meet and confer with defendant to resolve

the outstanding discovery issues. (Doc. 68-1, Aff. of Jonathan T. Deters, Exh. 4, PAGEID 462).

Defendant responded to plaintiff through counsel and stated that defendant’s responses to

plaintiff’s discovery responses were sufficient, defendant could not produce documents that he

did not have, and defendant was under no obligation to produce documents that were not in his

possession. (Doc. 68-1 at PAGEID 461). There is no indication that the parties conferred by

email or telephone after that, and plaintiff did not request an informal telephone conference with

the Court. Thus, plaintiff failed to satisfy his obligations under the federal and local rules to

exhaust his extra-judicial efforts to resolve any outstanding discovery issues, and his obligation



                                                 10
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 11 of 12 PAGEID #: 473




to request an informal discovery conference in compliance with the undersigned’s Standing

Order, before filing a motion to compel with the Court.

       IT IS THEREFORE ORDERED THAT plaintiff’s motion to compel (Doc. 66) is

DENIED.

       IT IS THEREFORE RECOMMENDED THAT plaintiff’s motion for leave to amend

the complaint (Doc. 64) and motion to supplement the complaint as amended (Doc. 65) be

DENIED.



Date: 6/15/2021                                           _________________________
                                                          Karen L. Litkovitz
                                                          United States Magistrate Judge




                                               11
Case: 1:19-cv-00060-MWM-KLL Doc #: 69 Filed: 06/15/21 Page: 12 of 12 PAGEID #: 474




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DAVID ADAM BAKER,                                            Case No. 1:19-cv-060
     Plaintiff,                                              McFarland, J.
                                                             Litkovitz, M.J.
       vs.

JEFFREY CARNINE, et al.,
     Defendants.
                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                12
